Case 7:14-cr-00768-VB Document 494 Filed 09/09/20 Page 1of1

 

 

USDC SDNY |
DOCUMENT !
ELECTRONICALLY £2LUD |}

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 

ee ee ee ee ee a ye ek hs x

UNITED STATES OF AMERICA,

Vv.

ISAIAH WASHINGTON, 14 CR 768-4 (VB)
Defendant.

ee ee =X

The initial conference in this violation of supervised release matter scheduled for
September 9, 2020, at 2:30 p.m., will be conducted by telephone instead of in person at the -
Courthouse.

At the time of the scheduled conference, counsel and defendant shall attend by calling the
following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: September 9, 2020
White Plains, NY SO ORDERED:

Viel Ver

Vincent L. Briccetti
United States District Judge

 
